                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


QUALITY FIRST ROOFING, INC.,

               Plaintiff,

       v.                                                   Case No. 2:21-cv-00110-KWR-GJF

HDI GLOBAL SPECIALITY SE, and
NORTH AMERICAN RISK SERVICES, INC.,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Remand to State Court

(Doc. 4). Having reviewed the parties’ briefs and applicable law, the Court finds that Plaintiff’s

Motion is well taken and, therefore, is GRANTED. This case is remanded back to the Fifth

Judicial District Court, Eddy Count, State of New Mexico.

                                       BACKGROUND

       This case involves an insurance coverage dispute. Plaintiff Quality First Roofing, Inc.

argues that its insurers, the Defendants, acted in bad faith in denying coverage on the underlying

construction dispute.

       Plaintiff filed this case on December 22, 2020 in New Mexico’s Fifth Judicial District

Court. Plaintiff served Defendant NARS on January 21, 2021. Plaintiff then served Defendant

HGS through the New Mexico Office of the Superintendent of Insurance pursuant to NMSA §

59A-4-31 and -32. The State of New Mexico Office of Superintendent of Insurance accepted

service on HGS’s behalf on January 29, 2021. Doc. 4-1. HGS received a copy of the complaint
and summons from the Superintendent of Insurance on February 5, 2021. The Superintendent

certified that the summons and complaint was served on HGS on January 29, 2021 and received

by HGS on February 5, 2021. Doc. 17-1, Ex. 2

       Defendant NARS removed this case on February 11, 2021, asserting diversity jurisdiction

under 28 U.S.C. § 1332(a). In a footnote in the notice of removal, Defendant NARS noted that

Defendant HGS had not been served and its consent was not required but “if and when served,

HGS consents to removal to federal court.” Doc. 1 at 6 n. 2.

                                     LEGAL STANDARDS

       Generally, “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a). A notice of removal must be filed within thirty days

after receipt by the defendant of a copy of a pleading or other paper from which it may first be

ascertained that the case is one which is removable. 28 U.S.C. § 1446(b). “When a civil action is

removed solely under section 1441(a), all defendants who have been properly joined and served

must join in or consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A). A notice of

removal must be filed within thirty days after receipt of service by the removing defendant. See

28 U.S.C. §§ 1446(b)(1) and 1446(b)(2)(B).

       “The failure of one defendant to join in [or consent to] the notice renders the removal notice

procedurally defective, which requires that the district court remand the case.” Brady v. Lovelace

Health Plan, 504 F.Supp.2d 1170, 1172–73 (D.N.M.2007) (quoting Cornwall v. Robinson, 654

F.2d 685, 686 (10th Cir. 1981)). This rule is commonly known as the “unanimity rule.” See Brady,

504 F.Supp at 1173.



                                                 2
       The Court follows the “last-served rule” pursuant to § 1446(b)(2)(C) where “the clock

begins running on each defendant to either remove a case or join a removal petition when that

defendant receives formal service of process.” Sawyer v. USAA Ins. Co., 839 F. Supp. 2d 1189,

1208 (D.N.M. 2012); Lucero v. Ortiz, 163 F. Supp. 3d 920, 931 (D.N.M. 2015) (“The last-served

rule provides that each defendant has a right to remove within thirty days of service.”). A

defendant’s consent to removal is not necessary where he or she has not been served at the time

another defendant filed its notice of removal. See Sheldon v. Khanal, 502 Fed.Appx. 765 (10th

Cir. 2012).

       Federal courts are courts of limited jurisdiction; thus, there is a presumption against

removal jurisdiction, which the defendant seeking removal must overcome. See Laughlin v. Kmart

Corp., 50 F.3d 871, 873 (10th Cir. 1995).         “It is well-established that statutes conferring

jurisdiction upon the federal courts, and particularly removal statutes, are to be narrowly construed

in light of our constitutional role as limited tribunals.” Pritchett v. Office Depot, Inc., 420 F.3d

1090, 1095 (10th Cir. 2005) (quoting Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09

(1941); United States ex rel. King v. Hillcrest Health Ctr., 264 F.3d 1271, 1280 (10th Cir. 2001)).

“All doubts are to be resolved against removal.” Fajen v. Found. Reserve Ins. Co., 683 F.2d 331,

333 (10th Cir. 1982). “The burden of establishing subject-matter jurisdiction is on the party

asserting jurisdiction.” Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).

                                          DISCUSSION

       Plaintiff seeks to remand this case back to the Fifth Judicial District Court, Eddy County,

State of New Mexico because Defendants failed to timely and unanimously consent to removal

pursuant to 28 U.S.C. § 1446(b)(2)(A). Defendant NARS argues that remand is not appropriate

because (1) Defendant HGS was not served and its consent was not required until April 1, 2021,



                                                 3
or (2) Defendant HGS’s consent was noted in a footnote in the notice of removal. The Court

rejects these arguments, concluding that Defendant HGS was served on February 5, 2021 and

therefore its consent was due by March 8, 2021. Because Defendant HGS was properly served

but failed to timely give consent to removal pursuant to 28 U.S.C. § 1446(b)(2)(A), the Court will

remand this case pursuant to 28 U.S.C. § 1447(c) to the Fifth Judicial District Court, Eddy County,

State of New Mexico.

I.     Defendants failed to give timely unanimous consent pursuant to 28 U.S.C. §
       1446(b)(2)(A).

       Section 1446(b)(2)(A) requires that “all defendants who have been properly joined and

served must join in or consent to the removal of the action.” The “lack of unanimity is a procedural

defect clearly established by statute as precluding removal.” Harvey v. UTE Indian Tribe of the

Uintah & Ouray Rsrv., 797 F.3d 800, 805 (10th Cir. 2015). The Tenth Circuit has held that “[t]he

failure to comply with these express statutory requirements for removal can fairly be said to render

the removal ‘defective’ and justify a remand.” Huffman v. Saul Holdings Ltd. P'shp, 194 F.3d

1072, 1077 (10th Cir.1999) (quotation omitted). Section 1446(b)(2)(B) and (C) provide:

       (B) Each defendant shall have 30 days after receipt by or service on that defendant
       of the initial pleading or summons described in paragraph (1) to file the notice of
       removal.
       (C) If defendants are served at different times, and a later-served defendant files a
       notice of removal, any earlier-served defendant may consent to the removal even
       though that earlier-served defendant did not previously initiate or consent to
       removal.

28 U.S.C. § 1446(b)(2)(B) and (C).

       The Court does not read this language as providing served defendants an open-ended time

frame to consent. Rather, “the Court reads…the structure of 28 U.S.C. § 1446(b)[] to stand for the

proposition that when there are multiple defendants, all served defendants must consent to removal

within thirty days from when the last defendant was served.” Zambrano v. New Mexico Corr.

                                                 4
Dep't, 256 F. Supp. 3d 1179, 1184 (D.N.M. 2017), citing Hurt v. D.C., 869 F.Supp.2d 84, 86

(D.D.C. 2012) (“Nonetheless, removal to federal court additionally requires a timely

demonstration of consent from all served defendants within thirty days of service of the complaint,

under the widely recognized “rule of unanimity.”). The Court notes that Defendants cite Zambrano

and agree that all served defendants must consent to removal within thirty days from when the last

defendant was served. Doc. 9 at 2.

       This interpretation of § 1446(b) is consistent with other cases in this district and elsewhere

which have held that defendants must consent to removal within the 30-day removal period of the

last-served defendant. Zambrano v. New Mexico Corr. Dep't, 256 F. Supp. 3d 1179, 1186 (D.N.M.

June 1, 2017) (Johnson, J.) (“The Court finds unanimous consent was required by April 26, 2017,

which was thirty days after the last Defendants were served. Defendant Hohman did not consent

to removal until two days after this thirty-day window ... Defendant Hohman did not timely give

consent to removal and, therefore, removal is procedurally defective.”); Alston v. Wells Fargo

Bank, Nat'l Ass'n, No. CV TDC-17-1085, 2017 WL 2839629, at *2 (D. Md. June 29, 2017)

(“Section 1446(b)(2)(C), however, does not explicitly impose a timing requirement for obtaining

the consent of co-defendants to remove. LPS reads this omission as implying an open-ended

deadline for satisfying the unanimity requirement. But this reading chafes against the language in

the broader statute, which suggests that the deadlines to remove and to secure consent are the

same.”); see also A. N. v. Target Corp., No. CV2011380PARAOX, 2021 WL 53169, at *2 (C.D.

Cal. Jan. 5, 2021) (“Consent to Removal was filed well outside the 30-day removal period that

began running when the last defendant was served with the Summons and Complaint.”), citing

Sotelo v. Browning-Ferris Indus. of Cal., Inc., 2020 WL 7042816, 2020 U.S. Dist. LEXIS 224665,

at *10-11 (C.D. Cal. Nov. 30, 2020) (“Here, Piste, the last-served defendant, filed a joinder to



                                                 5
Defendants' notice of removal on September 8, 2020. This was outside the 30-day removal period,

which began running when Piste was served on July 6, 2020.”); Lopez v. Michael Weinig, Inc.,

2020 WL 4192260, 2020 U.S. Dist. LEXIS 128501 (C.D. Cal. July 17, 2020) (collecting cases);

Lewis v. HSBC Bank USA, N.A., No. CV 17-00234 DKW-KSC, 2017 WL 3671279, at *8 (D. Haw.

Aug. 25, 2017), report and recommendation adopted, No. CV 17-00234 DKW-KSC, 2017 WL

4019416 (D. Haw. Sept. 12, 2017) (“Because Martin and Jensen were served on May 7, 2017, their

removal window closed on June 6, 2017. Accordingly, HSBC's consent had to be filed by June 6,

2017.”); Rouege Trucking, LLC v. Canales, No. CIV.A. 14-304-JJB, 2015 WL 127870, at *4

(M.D. La. Jan. 7, 2015) (holding that a consent to removal filed by an earlier-served defendant was

timely because it was within 30 days of the service of the last-served defendant); Gibbs v. Ocwen

Loan Servicing, LLC, No. 3:14-CV-1153-M-BN, 2014 WL 2767206, at *2 (N.D. Tex. June 18,

2014) (holding that consent to removal under § 1446(b)(2)(C) must be filed within the later-served

defendant's thirty-day removal period); Perez v. Bank of Am., N.A., No. EP-13-CV-285-KC, 2013

WL 5970405, at *5 (W.D. Tex. Nov. 7, 2013) (“‘[E]arlier-served defendants [may] join in removal

by later-served defendants who remove within their own individual statutory thirty-day removal

period’ established by 28 U.S.C. § 1446(b).”) (quotations and citation omitted).

       Here, Defendant NARS was served on January 21, 2021 while Defendant HGS was served

on February 5, 2021. Defendant NARS removed this case on February 11, 2021, and Defendant

HGS’ deadline to consent to removal was March 8, 2021, thirty days after it was served. However,

Defendant HGS did not file a notice of consent until March 15, 2021. The Court concludes that

this notice of consent was untimely as it was more than 30 days after Defendant HGS, the last-

served Defendant, received service.

II.    Defendants’ arguments are unavailing.



                                                6
        Defendants argue that there was timely unanimous consent pursuant to § 1446(b) because

(1) Defendant HGS was not served until March 2, 2021 and therefore could consent by April 1,

2021, and (2) Defendant HGS consented in the notice of removal. The Court rejects Defendants’

arguments.

        A.      Defendant HGS was properly served on February 5, 2021.

        Defendants argue that Defendant HGS was not served until March 2, 2021 and therefore

need not have consented until April 1, 2021.           The Court agrees that only properly served

Defendants need join or consent to removal. Doc. 9 at 2-3. However, as Plaintiff argues,

Defendant HGS was properly served on February 5, 2021 and was required to consent by March

8, 2021.

        New Mexico allows insurers to be served through the procedure set forth in NMSA §§

59A-5-31 and 32. That statute provides that “[b]efore the superintendent authorizes it to transact

insurance in this state, each insurer shall appoint the superintendent and his successors in office as

its attorney to receive service of legal process issued against the insurer in this state.” N.M. Stat.

Ann. § 59A-5-31(A). “The appointment shall be irrevocable, shall bind the insurer and any

successor in interest to the assets or liabilities of the insurer, and shall remain in effect as long as

there exists any contract of the insurer in this state or any obligation of the insurer arising out of

its transactions in this state.” N.M. Stat. Ann. § 59A-5-31(B). Defendants do not argue that NMSA

§ 59A-5-31 does not apply here or explain why it does not apply.

        Plaintiff established as follows. Plaintiff served Defendant HGS through the New Mexico

Office of the Superintendent of Insurance pursuant to NMSA § 59A-5-31 and -32. The State of

New Mexico Office of Superintendent of Insurance accepted service on HGS’s behalf on January

29, 2021. Doc. 4-1. HGS received a copy of the complaint and summons from the Superintendent



                                                   7
of Insurance on February 5, 2021. The Superintendent certified that the summons and complaint

was served on HGS on January 29, 2021 and received by HGS on February 5, 2021. Doc. 17-1,

Ex. 2; N.M. Stat. Ann. § 59A-5-32(B) (“Service of process on the insurer shall be complete upon

receipt, or, in the event of refusal to accept, the date of such refusal.”). Plaintiff has therefore

established that Defendant HGS was properly served on February 5, 2021.

       Defendants do not argue why the service procedure under NMSA § 59A-5-31 et al. does

not apply here. They simply assert Defendant HGS were not served until March 2, 2021. Although

Plaintiff may have served Defendant HGS again to move this case along, Defendants do not

explain how this invalidates the first, properly effectuated service. The Court has no basis to

believe that service was not properly effectuated pursuant to NMSA § 59A-5-31 et al. on February

5, 2021.

       B.      Defendant HGS did not join or consent in notice of removal.

       Generally, the undersigned takes the position that each defendant must indicate consent in

writing, or another person purporting to do so on its behalf must clearly have authority. This

generally takes the form of each defendant filing a notice of consent to removal or signing the

notice of removal. Anderson v. City of Albuquerque, No. 113CV01102JAPACT, 2014 WL

12798371, at *1-2 (D.N.M. Jan. 23, 2014), cited in Weathers v. Circle K Stores, Inc., 434 F. Supp.

3d 1195, 1203 (D.N.M. 2020); see also Schueller v. Cty. of Valencia, No. CV 16-01287

SCY/WPL, 2017 WL 3172781, at *2 (D.N.M. May 24, 2017), citing Todd v. DSN Dealer Service

Network, Inc., 861 F.Supp. 1531, 1535 (D. Kan. 1994)(“[t]here must be a timely filed written

indication from each served defendant, or from some person purporting to formally act on his/her

behalf and with the authority to do so, that he/she has actually consented to removal.”); Pierce v.

Atl. Specialty Ins. Co., No. CV 16-829 JAP/KBM, 2017 WL 3190742, at *18 (D.N.M. July 26,



                                                 8
2017)(representation by attorney in notice of removal that all Defendants consented was not

sufficient where there was nothing to indicate attorney had authority to represent other defendants),

citing Vasquez v. Americano U.S.A., 536 F. Supp. 2d 1253, 1258 (D.N.M. 2008).

       Here, Defendant NARS represented in a footnote to the notice of removal that “if and when

served, HGS consents to removal to federal court.” Doc. 1 at 6 n.2. The notice of removal was

filed by Defendant NARS and only signed by attorneys for Defendant NARS. There is nothing to

suggest therein that Defendant NARS or counsel had authority to consent on Defendant HGS’

behalf. This is insufficient to indicate joinder or consent to removal. Schueller v. Cty. of Valencia,

No. CV 16-01287 SCY/WPL, 2017 WL 3172781, at *3 (D.N.M. May 24, 2017) (“In such

circumstances, Mr. Macke's representation that all defendants who had been served consented to

removal is insufficient to indicate an independent and unambiguous consent to removal on behalf

of Defendant Gallegos.”), citing Vasquez, 536 F.Supp.2d at 1258 (“It is insufficient for the

removing defendant, in its notice of removal, to represent that all other defendants consent to

removal.”); Todd, 861 F.Supp. at 1535 (“There must be a timely filed written indication from each

served defendant, or from some person purporting to formally act on his/her behalf and with the

authority to do so, that he/she has actually consented to removal.”).

       Although the same counsel now represents both Defendants, the firm did not enter its

appearance for Defendant HGS and did not indicate that it had authorization to represent Defendant

HGS, until March 15, 2021. There was nothing on the record to indicate that counsel had authority

to act on Defendant HGS’ behalf before March 15, 2021, and the Court finds the purported consent

in the removal notice inadequate. See Schueller v. Cty. of Valencia, No. CV 16-01287 SCY/WPL,

2017 WL 3172781, at *3 (D.N.M. May 24, 2017) (addressing similar consent issue where attorney

later entered appearance for both defendants).



                                                  9
                                        CONCLUSION

       Under the rule of unanimity and 28 U.S.C. § 1446(b), Defendants were required to obtain

unanimous consent to remove this case from each served defendant no later than the date on which

the last-served Defendants had to file a notice of removal, in order for removal to be effective.

Defendant HGS was properly served on February 5, 2021 and had until March 8, 2021 to consent

to removal. Defendant HGS did not do so. The Court therefore remands this case to the Fifth

Judicial District Court, Eddy County, State of New Mexico, for a procedural defect pursuant to 28

U.S.C. §§ 1446(b) and 1447(c).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand (Doc. 4) is hereby

GRANTED for the reasons described in this Memorandum Opinion and Order.

       IT IS FURTHER ORDERED that this action is REMANDED to the Fifth Judicial

District Court, Eddy County, State of New Mexico. The Clerk of Court is hereby directed to

take the necessary actions to remand the case.

       IT IS SO ORDERED.



                                                    _________________________________
                                                    KEA W. RIGGS
                                                    UNITED STATES DISTRICT JUDGE




                                               10
